DETAILED ACTION
This action is responsive to the communication filed on 03/09/2022.
Claims 1, 8 and 15 have been amended.
No claims have been added and/or canceled.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/09/22 have been fully considered but they are not persuasive. In response to applicants’ arguments that Sun does not teach and/or suggest “binding the trace identification to the filter policy” , the examiner respectfully disagrees.
Applicant’s own specification merely discloses “the network orchestrator may bind the trace identification to the filter policy” without any further teaching of how the trace identification is bound to the filter policy. As per applicants own specification the examiner can only gleam that the trace identification is in some way held together with the filter policy. While Sun does not explicitly disclose “binding the trace identification to the filter policy”, Sun does teach adding entries to the flow table of forwarding devices, where each entry includes flow characteristic information to be matched (i.e. policy) by the forwarding device and that each communication flow may be assigned with a different . 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US Pub. No. 2015/0281036 herein after “Sun”). 


As per claim 1, and similarly 8 and 15, Sun disclose a network orchestrator, comprising: 
one or more processors (Sun, para[0042] processor 520); and 
one or more computer-readable non-transitory storage media coupled to the one or more processors and comprising instructions that, when executed by the one or more processors, cause the network orchestrator to perform operations comprising (Sun, para[0042] memory 530 stores instructions which cause processor to processes described): 
receiving trace parameters from a user device, wherein the trace parameters are associated with an application (Sun, para[0018,0024] configuration may be set up by a network manager to trace packets associated with a communication flow; any suitable flow characteristic information may be used to match a packet against a particular communication flow); 
determining to initiate a network path trace for the application (Sun, para[0009] the SDN controller device configures the forwarding devices to each generate trace information of packets associated with a communication flow in the SDN environment); 
generating a filter policy for the network path trace using the trace parameters (Sun, para[0013,0016-0017] the forwarding devices may be configured to generate trace information associated with any communication flow of interest, SDN controller may instruct adding entries to flow table…each entry may include flow characteristic information to be matched by forwarding device); 
allocating a trace identification to the network path trace (Sun, para[0020] entries in flow table may each be associated with a “communication flow” and each communication flow may be assigned with a different flow identifier (ID) by SDN controller); 
binding the trace identification to the filter policy (Sun, para[0017,0025] modifies flow table entry to include flow characteristic information of a communication flow and action to generate trace information);
initiating the network path trace within a network by communicating the filter policy and the trace identification to a first node of the network (Sun, para[0025] forwarding device receives configuration information and updates flow tables, forwarding devices adds or modifies flow table entry to include flow characteristic information of a communication flow and action to generate trace information if the packet is matched); 
receiving network path trace data from a plurality of nodes of the network, wherein the plurality of nodes of the network comprises the first node (Sun, para[0009] receives, from the forwarding devices, trace information); and
generating a trace report for the application using the network path trace data (Sun, para[0009] generates aggregated trace information that identifies forwarding devices that processed a particular package or packets processed by a particular forwarding device, or both).

As per claim 2, 9 and 16, Sun discloses the network orchestrator of Claim 1, wherein the trace report comprises a bi- directional flow path within the network (Sun, para[0013,0034-0039] while not explicitly disclosed it is obvious and cannot be considered an inventive concept).

As per claim 3, 10 and 17, Sun discloses the network orchestrator of Claim 1, wherein the trace parameters comprise at least two selected from the group of: a site identification; a virtual private network (VPN) identification; an Internet Protocol (IP) address of the user device; and an identification of the application (Sun, para[0018]).

As per claim 4, 11 and 18, Sun discloses the network orchestrator of Claim 1, wherein: the trace identification is communicated from the first node of the network to a second node of the network within metadata of a packet; and the metadata further comprises at least one selected from the group of: an indication of a flow direction of the packet; a debug level for the network path trace data; and a flow identification allocated by the first node (Sun, para[0028]).

As per claim 5, 12 and 19, Sun discloses the network orchestrator of Claim 1, wherein the trace report further comprises at least one selected from the group of: a network path of each flow of the network path trace; a network location where each flow experienced packet drop; metrics associated with each flow; a total number of packets associated with each flow; a total number of bytes associated with each flow; a listing of the packets associated with each flow; and an internal trace result associated with each of the packets (Sun, para[0013,0034-0039]).

As per claim 6, 13 and 20, Sun discloses the network orchestrator of Claim 1, the operations further comprising: receiving an end trace command; and communicating, in response to receiving the end trace command, a stop trace command for the network path trace to the plurality of nodes of the network (Sun, .

As per claim 7 and 14, Sun discloses the network orchestrator of Claim 1, wherein the network path trace data comprises: flow statistics for each of the plurality of nodes of the network; and an internal trace result for each packet associated with each of the plurality of nodes (Sun, para[0013,0034-0039] while not explicitly disclosed it is obvious and cannot be considered an inventive concept). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571) 270-7167.  The examiner can normally be reached on Monday to Friday, 10am - 6:00pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATISHA D COX/Primary Examiner, Art Unit 2448